                 Case 2:10-cr-00044-WBS Document 60 Filed 04/23/20 Page 1 of 2


 1
   William E. Bonham
 2 Attorney at law
   Hotel de’France Bldg., Old Sacramento
 3 916 Second Street, 2nd Floor, Suite A
   Sacramento, CA 95814
 4
   Telephone: (916) 557-1113
 5 Facsimile:    (916) 557-1118
   Email: billbonham@mylaw.comcastbiz.net
 6

 7
     Attorney for WILLIAM THOMAS BERUMEN
 8

 9
10

11                                IN THE UNITED STATES DISTRICT COURT

12                                   EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                            CASE NO. 2:10-CR-00044-WBS

15                                 Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                          ADMIT/DENY HEARING; ORDER
16                           v.
                                                          DATE: April27, 2020
17   WILLIAM THOMAS BERUMEN,                              TIME: 9:00 a.m.
                                                          COURT: Hon. William B. Shubb
18                                 Defendant.

19

20                                                STIPULATION
21          Defendant William Thomas Berumen, by and through his counsel of record, and plaintiff United
22 States of America, by and through its counsel of record, hereby stipulate as follows:

23          1.       By previous order, this matter was set for an admit/deny hearing on April27, 2020.
24          2.       By this stipulation, the defendant now moves to continue the admit/deny hearing until
25 June 1, 2020.

26          3.       The parties agree and stipulate, and request that the Court find the following:
27                   a)     Counsel for the defendant has been working diligently to understand and evaluate
28          the defendant’s mental health history as it pertains to the violations of supervised release alleged

      STIPULATION REGARDING CONTINUANCE OF                1
30    ADMIT/DENY HEARING
             Case 2:10-cr-00044-WBS Document 60 Filed 04/23/20 Page 2 of 2


 1         in this matter.

 2                 b)        Counsel for the defendant requires additional time to discuss and negotiate a

 3         potential disposition in this matter with the assigned Probation Officer as well as delays caused

 4         by the restrictions in place, due to the risks caused by the coronavirus pandemic, of being able to

 5         conference with my client, Mr. Berumen.

 6                 c)        The government does not object to the continuance.

 7                 d)        The provisions of the Speedy Trial Act are inapplicable because this matter is

 8         before the Court due to the defendant’s violation of the terms of his supervised release.

 9
10         IT IS SO STIPULATED.

11

12

13

14 Dated: April 22, 2020                                      /s/ WILLIAM BONHAM
                                                              WILLIAM BONHAM
15                                                            Counsel for Defendant
                                                              WILLIAM THOMAS
16
                                                              BERUMEN
17

18 Dated: April 22, 2020                                      MCGREGOR W. SCOTT
                                                              United States Attorney
19

20                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
21                                                            Assistant United States Attorney

22
                                             FINDINGS AND ORDER
23

24
           IT IS SO FOUND AND ORDERED.
25

26 Dated: April 22, 2020
27

28

      STIPULATION REGARDING CONTINUANCE OF                2
30    ADMIT/DENY HEARING
